Citation Nr: 0218204	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral arthrosis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral arthrosis of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel



INTRODUCTION

The veteran had active military service from October 1987 
to October 1990, and from January 31 to February 5, 1991.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which 
granted separate 10 percent ratings for patellofemoral 
arthrosis of the right and left knees, effective February 
25, 1999 and March 18, 1999, respectively.  

The veteran appealed the RO determination, both as to the 
ratings assigned and the effective dates for those 
ratings.  In an April 2001 decision, the Board denied the 
veteran's claim for earlier effective dates.  The issues 
of entitlement to disability ratings in excess of 10 
percent for patellofemoral arthrosis of the right and left 
knees were remanded for additional development of the 
evidence.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection with his 
claims of entitlement to increased ratings for his 
patellofemoral arthrosis of the right and left knees.


CONCLUSION OF LAW

The claims for ratings in excess of 10 percent for 
patellofemoral arthrosis of the right and left knees are 
denied due to the veteran's failure to report for 
scheduled VA medical examinations without good cause.  38 
C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board concludes that although the veteran's claims 
were initially decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
promulgation of its implementing regulations, a second 
remand for additional action by the RO is not warranted as 
VA has already met its obligations to the veteran under 
those provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

Under the new criteria, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete his 
claim.  38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  In 
this case, the veteran and his representative have been 
notified on several occasions via a rating decision, a 
Statement of the Case, a Supplemental Statement of the 
Case, letters from the RO, and the Board's April 2001 
remand of the evidence of record and the evidence needed 
to substantiate his claims.  The RO further notified the 
veteran via an August 2001 letter and an August 2002 
Supplemental Statement of the Case of the evidence VA had 
requested and that which he was responsible for submitting 
or identifying.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board concludes the discussions in these 
documents adequately informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2001).  Consistent with such duty, this 
case was remanded in April 2001 for additional evidentiary 
development, to include affording the veteran the 
opportunity to submit additional evidence.  The Board also 
determined that a medical examination and opinion was 
necessary.  A review of the record indicates that the RO 
has completed, to the extent possible, the development 
requested by the Board in its remand.  See Stegall, supra.

As set forth below in more detail, the RO attempted to 
schedule the veteran for VA medical examinations in 
November and December 2001 for the purpose of obtaining an 
opinion as to the severity of his service-connected knee 
disabilities.  However, the veteran failed to report for 
the examinations and has not since contacted the RO.  The 
record reveals that he was notified of the examination at 
his most recent address of record and was advised via a 
Supplemental Statement of the Case that the denial of his 
claims had been continued in part due to his failure to 
report for the examinations.  

While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, 
the veteran also has an obligation to assist in the 
adjudication of his claim.  Id.  He must be prepared to 
meet his obligations by cooperating with the VA's efforts 
to provide an adequate medical examination.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In this case, the Board 
finds that, based on the failed attempts to provide the 
veteran a medical examination, VA has done everything 
reasonably possible to assist him in this regard.  

In addition, the Board notes that it appears that the RO 
has requested all relevant treatment records identified by 
the veteran, particularly VA outpatient records.  The VA 
Medical Center (MC) responded that there were no 
additional records pertaining to the veteran due to his 
failure to keep his appointments.  The veteran has been 
notified of this fact in the August 2002 Supplemental 
Statement of the Case.  It is also noted that in an 
October 2001 letter, the veteran indicated that he had no 
additional evidence to submit.  Neither he nor his 
representative has since referenced any unobtained 
evidence that might aid his claims.  The RO has also 
successfully obtained the veteran's service medical 
records.  

In the circumstances of this case, another remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expenditure 
of VA's limited resources is not shown to be warranted 
here.

I.  Factual Background

The record shows that by October 1991 decision, the RO 
granted service connection for medial facet patellofemoral 
arthrosis of the right and left knees, and assigned 
initial noncompensable ratings, because the veteran failed 
to report for VA medical examination to determine the 
severity of his service-connected disabilities.  

In March 1999, the veteran submitted a claim for increased 
ratings for his service-connected right and left 
patellofemoral arthrosis disabilities.  The RO obtained VA 
clinical records showing that he had been seen earlier 
that month for complaints of knee pain and had been 
advised to return to the clinic in two months.  On VA 
orthopedic examination in June 1999, the diagnosis was 
patellofemoral arthrosis.

In July 1999, the RO increased the ratings for the 
veteran's left and right knee disabilities to 10 percent.  
As set forth above, the veteran appealed the RO decision, 
arguing that higher ratings were warranted.  In his 
October 1999 notice of disagreement, the veteran stated 
that since the issuance of the July 1999 rating decision, 
his knee pain had tripled and was constant.  He alleged 
that he had lost three months from work due to pain.  In 
his May 2000 substantive appeal, he stated that he had to 
quit his job of six years due to the standing and walking 
required.

In April 2001, the Board remanded the matter for 
additional development of the evidence.  See e.g., Olsen 
v. Principi, 3 Vet. App. 480 (1992) (when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination).  

Pursuant to the Board's remand instructions, the RO 
contacted the VAMC and requested additional treatment 
records pertaining to the veteran.  The VAMC responded 
that there were no additional treatment records, as the 
veteran had failed to report for his appointments.  The RO 
also contacted the veteran and asked him to submit 
employment records, documenting his loss of time from work 
or the basis for leaving his last employment.  The veteran 
did not submit the requested information.  Finally, in 
November and December 2001, the veteran was scheduled for 
VA medical examinations to determine the severity of his 
service-connected knee disabilities.  Information obtained 
from the VAMC shows that notification of this examination 
was sent to the veteran at his most recent address of 
record.  However, he failed to report for the 
examinations.  

In an August 2002 Supplemental Statement of the Case, the 
RO notified the veteran that the denial of his claims had 
been continued in part due to his failure to report for VA 
medical examinations in November and December 2001.  There 
is no indication that the Supplemental Statement of the 
Case was returned by postal authorities as undeliverable.  
The veteran did not respond to the Supplemental Statement 
of the Case, nor has he since contacted VA.  

II.  Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).  Pursuant to 38 C.F.R. § 3.655 (2002), 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  (Emphasis added.)  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and the 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2002).  

The burden is on VA to show that notice of a VA medical 
examination was sent to the claimant's last address of 
record and that the claimant lacked adequate reason or 
good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Denials based on 38 C.F.R. § 3.655 for failure to report 
for scheduled VA examination without good cause are 
factual matters subject to a clearly erroneous standard of 
review.  Engelke v. Gober, 10 Vet. App. 396 (1997).  

In this case, in April 2001, the Board considered the 
medical evidence of record and found it insufficient to 
evaluate the veteran's claims for ratings in excess of 10 
percent for his service-connected knee disabilities.  The 
matter was then remanded for additional development of the 
evidence; however, the veteran failed to report for 
scheduled VA medical examinations and has not provided an 
explanation for his failure to do so.  

As noted above, the record is clear that notification of 
the examinations, as well as the subsequent Supplemental 
Statement of the Case, was mailed to the veteran at his 
most recent address.  There is no indication that these 
notifications were returned by postal authorities as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (regarding presumption of regularity).  He has been 
made aware of the consequences of his failure to report, 
having demonstrated a history of failing to report for VA 
medical examinations and outpatient appointments.  Despite 
this, he has provided no explanation for his failure to 
report, nor contacted VA to request rescheduling of the 
examination.  Thus, his failure to report was without good 
cause and his claims of entitlement to ratings in excess 
of 10 percent for patellofemoral arthrosis of the right 
and left knees must be denied pursuant to 38 C.F.R. § 
3.655.  

The Board notes that the regulatory provision in question 
is nondiscretionary under the circumstances in this case.  
Neither the RO nor the Board has the authority to 
adjudicate a claim for increase on the merits where a 
claimant fails to report for a scheduled examination 
without good cause.  While the veteran may reopen his 
claims for increased ratings in the future, if he believes 
his service-connected disabilities have increased in 
severity.  However, if he does so, he must of course 
cooperate with VA's efforts to assist him by providing 
treatment information and appearing for any required 
medical examination.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral arthrosis of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral arthrosis of the left knee is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

